Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 11 and 12, the outer facing and inner facing are unclear give that specific garment structure has not been set forth.  
Regarding claims 13 and 14, the recitation “corresponds” is indefinite as to specifically how the elements correspond.  Additionally the terms "high heat" and “low heat” are relative terms which render the claims indefinite.  The terms are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Also the term “as worn condition” has no clear and definite meaning as to the specific structure of the garment. 



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 10-18, insofar as definite are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Shirasaki et al. (US 6,758,068)
Regarding claims 1, 3 and 16-18, Shirasaki teaches the integrally knit three-dimensional spacer textile (Fig. 7) comprising: a first area comprising a first layer having a mesh construction with a plurality of integrally formed holes (Fig. 7A (H)), the first layer having at least a first outer surface defining a first outer surface plane (Fig. 7C (T)), a second layer having at least a second inner surface (Fig. 7C (B)), and a third layer, the third layer comprising a first multifilament tie yarn of a first plurality of multifilament tie yarns that interconnect the first layer and the second layer (Fig. 7C (K) connecting (B) and (T)), the first multifilament tie yarn having a first length in the first area as measured between the second inner surface and the first outer surface plane; and a second area comprising the second layer (Fig. 7C (B)) and at least a second multifilament tie yarn (Fig. 7C (C3)) of a second plurality of multifilament tie yarns in the third layer, wherein the second multifilament tie yarn comprises a second length as measured between the second inner surface and a distal end of the second multifilament tie yarn in a direction correspond to high heat-producing areas of a human body when the garment is in an as-worn configuration and the first area is capable being positioned on the garment so as to correspond to low heat-producing areas of the human body when the garment is in the as-worn configuration. Regarding claim 15, the first layer, the second layer, and the third layer would be interknitted in the first area.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 6-9 and 20 insofar as definite are rejected under 35 U.S.C. 103 as being unpatentable over Shirasaki et al. (US 6,758,068).
. 



Claims 4, 5 and 19 insofar as definite are rejected under 35 U.S.C. 103 as being unpatentable over Shirasaki et al. (US 6,758,068) in view of Rock et al. (US 2015/0104604). 
Shirasaki teaches the invention substantially as claimed as previously indicated. Shirasaki does not teach the specific yarns being cationic dyeable polyethylene terephthalate (CD PET) also known as cationic dyeable polyester. Rock teaches that cationic dyeable polyester is well known in the production of spacer fabrics as noted for example at [0076]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the yarns of Shirasaki as cationic dyeable polyester as shown by Rock in order to allow the yarns to take up darker cationic dyes as noted by Rock at [0076] line 9.
  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Applicant is reminded that all business with the Patent and Trademark Office should be transacted in writing. The action of the Patent and Trademark Office will be based exclusively on the written record in the Office. No attention will be paid to any alleged oral promise, stipulation, or understanding in relation to which there is disagreement or doubt. 37 C.F.R. 1.2
Further it is noted that a complete response must satisfy the requirements of 37 C.F.R. 1.111, including: 
-The reply must present arguments pointing out the specific distinctions believed to render the claims, including any newly presented claims, patentable over any applied references. 
-A general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references does not comply with the requirements of this section.
-Moreover, The prompt development of a clear issue requires that the replies of the applicant meet the objections to and rejections of the claims. Applicant should also specifically point out the support for any amendments made to the disclosure. See MPEP 2163.06,  MPEP 714.02. The "disclosure" includes the claims, the specification and the drawings. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANNY WORRELL whose telephone number is (571)272-4997.  The examiner can normally be reached on M, W-F.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DANNY WORRELL/Primary Examiner, Art Unit 3732                                                                                                                                                                                                        

ldw